United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2179
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Nebraska.
Eric Estrada-Gatica, also known as     *
Danny Sanchez, also known as Beelo *          [UNPUBLISHED]
Soto, also known as Mario Gustamante, *
also known as Johny Sosa, also known *
as Omar Salto, also known as Pedro     *
Catle,                                 *
                                       *
             Appellant.                *
                                  ___________

                          Submitted: February 3, 2003
                              Filed: February 7, 2003
                                   ___________

Before WOLLMAN, LOKEN, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

       A jury found Eric Estrada-Gatica guilty of illegal reentry after deportation, in
violation of 8 U.S.C. § 1326(a), and the district court1 sentenced him to 100 months
imprisonment and 3 years supervised release. On appeal, counsel has moved to

      1
       The HONORABLE RICHARD G. KOPF, Chief Judge, United States District
Court for the District of Nebraska.
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), and
Estrada-Gatica has filed a pro se supplemental brief. Upon careful review of the
record, we reject seriatim the multiple arguments for reversal, and we affirm.

      As to the Anders brief arguments, Estrada-Gatica’s sentence does not violate
Apprendi v. New Jersey, 530 U.S. 466 (2000), see United States v. Kempis-Bonola,
287 F.3d 699, 701-02 (8th Cir.), cert. denied, 123 S. Ct. 295 (2002); there is no
indication that a deportation order was entered in this case and thus, we need not
address counsel’s argument about time limits on detention after entry of a deportation
order; an illegal-reentry conviction does not require proof of specific intent,
see United States v. Gonzalez-Chavez, 122 F.3d 15, 17-18 (8th Cir. 1997); and the
government offered evidence in support of each of the elements of the offense,
see United States v. Moyer, 313 F.3d 1082, 1086 (8th Cir. 2002).

       The pro se arguments also fail. The district court did not clearly err in finding
Estrada-Gatica competent to stand trial, see United States v. Hinton, 218 F.3d 910,
912 (8th Cir. 2000); he waived his rights under the Speedy Trial Act by failing to file
a motion to dismiss below, see United States v. White Horse, No. 02-1199, 2003 WL
118646, at *3 (8th Cir. Jan. 13, 2003); we see no plain error with regard to Estrada-
Gatica’s constitutional speedy-trial rights, see id.; Kempis-Bonola, 287 F.3d at 701;
he failed to move for departure based on diminished mental capacity and in fact, he
received the sentence he requested, see United States v. Murphy, 248 F.3d 777, 780
(8th Cir. 2001); his claim to United States citizenship is contradicted by the jury’s
verdict, and further, Estrada-Gatica himself testified at trial that he was not a United
States citizen; and his ineffective-assistance claim is not properly before us in this
direct criminal appeal.

      Finally, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to



                                          -2-
withdraw, we affirm Estrada-Gatica’s conviction and sentence, and we deny his
pending motions.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-